In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  

No.  13-­‐‑1626  
CITY  OF  GREENVILLE,  ILLINOIS,  et  al.,  
                                                                 Plaintiffs-­‐‑Appellees,  
                                            v.  

SYNGENTA  CROP  PROTECTION,  LLC,  et  al.,  
                                                              Defendants-­‐‑Appellees.  
Appeal  of:  

    ENVIRONMENTAL   LAW   &   POLICY   CENTER   and   PRAIRIE  
    RIVERS  NETWORK  
                           ____________________  

                Appeal  from  the  United  States  District  Court  
                     for  the  Southern  District  of  Illinois.  
                 No.  10-­‐‑cv-­‐‑188-­‐‑JPG  —  J.  Phil  Gilbert,  Judge.  
                           ____________________  

   ARGUED  SEPTEMBER  10,  2013  —  DECIDED  AUGUST  20,  2014  
                  ____________________  

  Before   WOOD,   Chief   Judge,   and   EASTERBROOK   and  
HAMILTON,  Circuit  Judges.  
    EASTERBROOK,   Circuit   Judge.   The   herbicide   atrazine   is  
banned   in   the   European   Union   but   widely   used   in   this   na-­‐‑
tion.  The  EPA  has  decided  that  it  is  safe;  some  environmen-­‐‑
2                                                                 No.  13-­‐‑1626  

talists   deem   it   unsafe.   Various   Midwestern   municipalities  
and   water   boards   charged   with   filtering   public   drinking  
supplies   brought   this   suit   against   Syngenta,   the   corporate  
family   that   manufactures   and   distributes   the   chemical.  
Those  claims  were  settled.  The  merits  are  now  irrelevant,  but  
during  discovery  Syngenta  produced  many  documents.  Two  
environmental  groups  intervened  to  assert  that  the  public  is  
entitled  to  see  them.  
      The   intervenors   want   the   court   to   disclose   exhibits   filed  
with   plaintiffs’   response   to   Syngenta’s   motion   to   dismiss.  
Many  contain  internal  emails  and  business  deliberations  that  
Syngenta  wants  to  keep  private.  In  a  flawed  attempt  to  com-­‐‑
ply   with   a   protective   order   shielding   discovery   materials,  
plaintiffs   had   filed   the   response   and   its   exhibits   under   seal.  
But   the   protective   order   did   not   apply   to   materials   filed   in  
connection  with  a  dispositive  motion.  Pointing  to  this  limita-­‐‑
tion,  the  district  court  eventually  unsealed  123  of  the  exhib-­‐‑
its,   preserving   the   seal   on   242   that   are   either   legitimately  
confidential  or  had  not  been  cited  in  plaintiffs’  papers.  (Per-­‐‑
haps   the   court   should   have   unsealed   everything,   given   the  
protective   order’s   limited   scope,   but   the   intervenors   have  
forfeited  such  an  argument  by  not  raising  it.)  
       The  district  judge  asked  plaintiffs  why  they  had  filed,  but  
not   relied   on   or   even   cited,   documents   that   had   been   pro-­‐‑
duced  in  discovery  under  the  protective  order.  Plaintiffs  did  
not  offer  an  explanation.  The  judge  then  elected  to  ignore  the  
uncited  documents,  announcing  that  he  would  “not  consult  
them   in   making   [his]   rulings”.   City   of   Greenville   v.   Syngenta  
Crop  Protection,  Inc.,  2011  U.S.  Dist.  LEXIS  79755  at  *6–7  (S.D.  
Ill.   July   21,   2011).   See   Northwestern   National   Insurance   Co.   v.  
Baltes,   15   F.3d   660,   662–63   (7th   Cir.   1994).   Having   decided  
No.  13-­‐‑1626                                                                     3  

not   to   read   these   documents,   the   judge   observed   that   they  
could  not  have  affected  his  decision  and  held  that  they  need  
not   be   disclosed   to   the   public,   because   they   “can   shed   no  
light  on  the  functioning  of  the  Court  and  the  basis  for  its  de-­‐‑
cisions”.   2011   U.S.   Dist.   LEXIS   79755   at   *6.   Contending   that  
this  approach  undermines  the  presumption  of  public  access  
to  judicial  records,  intervenors  want  us  to  order  the  uncited  
documents  unsealed.  
       Discovery  material  can  be  shielded  from  the  public  eye.  
Seattle   Times   Co.   v.   Rhinehart,   467   U.S.   20   (1984).   Once   filed  
with  the  court,  however,  “[d]ocuments  that  affect  the  dispo-­‐‑
sition   of   federal   litigation   are   presumptively   open   to   public  
view  …  unless  a  statute,  rule,  or  privilege  justifies  confiden-­‐‑
tiality.”   In   re   Specht,   622   F.3d   697,   701   (7th   Cir.   2010).   This  
transparency  “enable[s]  interested  members  of  the  public  …  
to  know  who’s  using  the  courts,  to  understand  judicial  deci-­‐‑
sions,   and   to   monitor   the   judiciary’s   performance   of   its   du-­‐‑
ties.”  Goesel  v.  Boley  International  (H.K.)  Ltd.,  738  F.3d  831,  833  
(7th   Cir.   2013)   (chambers   opinion)   (collecting   citations).   In  
short,   litigants   who   enjoy   publicly   subsidized   dispute   reso-­‐‑
lution   should   expect   public   oversight.   See   Union   Oil   Co.   v.  
Leavell,  220  F.3d  562,  568  (7th  Cir.  2000).  
     Tension   between   secrecy   of   discovery   and   disclosure   of  
the  record  is  inevitable;  parties  are  tempted  to  use  the  latter  
to   undermine   the   former.   To   resolve   this   tension,   we   have  
limited   the   presumption   of   public   access   to   materials   that  
affect   judicial   decisions.   District   court   judges   need   not   re-­‐‑
lease  every  document  that  has  “crept  into  the  record”.  Goesel,  
738  F.3d  at  833.  That  would  eviscerate  Seattle  Times.  Requir-­‐‑
ing  judges  to  vet  every  document  in  the  record  to  determine  
whether   it   is   covered   by   a   privilege   or   some   other   basis   of  
4                                                                     No.  13-­‐‑1626  

confidentiality  would  needlessly  increase  the  district  courts’  
workload.  The  increased  risk  of  releasing  commercially  val-­‐‑
uable   information   to   the   public   also   would   induce   litigants  
to  resist  disclosure  in  the  first  instance.  
      Nevertheless,   the   intervenors   ask   us   to   extend   the   pre-­‐‑
sumption   of   public   disclosure   to   every   non-­‐‑privileged   doc-­‐‑
ument  that  reaches  a  courthouse.  For  support,  they  point  to  
dicta  from  Bond  v.  Utreras,  585  F.3d  1061  (7th  Cir.  2009),  sug-­‐‑
gesting  that  once  documents  are  filed  they  “have  been  ‘used  
in  [a  court]  proceeding,’  Fed.  R.  Civ.  P.  5(d),  and  consequent-­‐‑
ly  the  possibility  exists  that  they  could  influence  or  underpin  
the   judicial   decision”.   Id.   at   1075.   Rule   5(d)   permits   a   docu-­‐‑
ment  to  be  filed  only  once  it  has  been  “used”  in  the  proceed-­‐‑
ing.   Building   on   this,   Bond   entertained   the   possibility   that  
the   fact   of   filing   might   allow   us   to   presume   the   judicial   reli-­‐‑
ance  necessary  to  the  presumption  of  public  access.  See  also  
id.   at   1073   (“[T]he   public   has   a   presumptive   right   to   access  
discovery  materials  that  are  filed  with  the  court  [or]  used  in  
a   judicial   proceeding”).   But   Bond   did   not   have   occasion   to  
adopt   this   analysis.   The   case   involved   materials   that   had  
never   been   filed;   accordingly   we   held   that   the   intervenor-­‐‑
appellee  was  not  entitled  to  their  disclosure.  
       Bond’s   dicta   must   be   measured   against   our   repeated  
statements   that   the   presumption   of   public   access   turns   on  
what  the  judge  did,  not  on  what  the  parties  filed.  The  docu-­‐‑
ments   that   our   intervenors   seek   were   not   reviewed   and  
deemed  irrelevant,  a  step  that  could  reveal  something  valu-­‐‑
able  about  the  judicial  process;  instead  the  district  judge  ex-­‐‑
plicitly  declined  to  consider  them  after  plaintiffs  failed  to  of-­‐‑
fer   a   justification   for   their   filing.   Perhaps   Rule   5(d)   allows  
“use”  to  be  inferred  from  filing  when  the  district  judge  is  si-­‐‑
No.  13-­‐‑1626                                                                       5  

lent,   but   filing   is   not   invariably   enough   under   the   standard  
enunciated   in   Union   Oil   and   Specht.   Public   access   depends  
on   whether   a   document   “influenc[ed]   or   underpin[ned]   the  
judicial  decision”.  Baxter  International,  Inc.  v.  Abbott  Laborato-­‐‑
ries,   297   F.3d   544,   545   (7th   Cir.   2002).   The   fact   of   filing   may  
support   an   inference   of   influence.   (It   suggests   at   least   that  
the  document  was  at  the  judge’s  fingertips.)  But  not  always,  
or   Seattle   Times’   protection   of   discovery   materials   would   be  
toothless.  And  certainly  not  here,  where  plaintiffs  could  not  
(or   would   not)   explain   why   they   had   filed   the   documents,  
and  the  judge  did  not  even  look  at  them.  The  public  has  no  
right   to   access   these   documents,   which   cannot   conceivably  
aid  the  understanding  of  judicial  decisionmaking.  
      That   we   need   to   address   this   question   at   all   reflects   a  
shortcoming   in   the   federal   judiciary’s   docket-­‐‑tracking   soft-­‐‑
ware,  rather  than  some  legal  snarl.  As  the  district  judge  rec-­‐‑
ognized,  trial  courts  usually  remedy  errant  filing  by  striking  
the   unnecessary   material   from   the   record.   The   judge  
thought,  however,  that  he  could  not  strike  the  uncited  exhib-­‐‑
its  in  this  case  because  plaintiffs  had  incorporated  them  into  
a   much   larger   document   that   they   filed   using   the   court’s   e-­‐‑
filing   system.   The   judiciary’s   software   does   not   provide   a  
means  to  erase  subparts  from  a  consolidated  filing.  Since  the  
uncited  documents  that  intervenors  seek  were  intermingled  
with  hundreds  of  other  exhibits,  the  district  court  thought  it  
too  difficult  to  cull  the  docket.  Yet  although  it  may  be  hard,  
even   impossible,   to   delete   a   document   from   the   docket-­‐‑
tracking  system,  it  remains  possible  to  strike  it  from  the  rec-­‐‑
ord;   that   requires   only   a   judicial   order.   Whether   a   copy   of  
the  file  remains  on  a  hard  drive  is  irrelevant  to  the  principles  
justifying   public   access   to   judicial   records.   We   hope   that   in  
the  future  district  judges  will  not  assume  that  limitations  of  
6                                                                   No.  13-­‐‑1626  

docket-­‐‑tracking  software  curtail  their  authority  over  the  con-­‐‑
tents   of   the   record.   Software   must   reflect   the   judge’s   deci-­‐‑
sions;  it  does  not  control  them.  This  court  regularly  returns,  
unfiled,  irrelevant  documents  needlessly  tendered;  that  pro-­‐‑
cess  makes  it  unnecessary  to  decide  whether  a  seal  that  was  
entered   under   Seattle   Times   should   be   removed.   District  
judges  have  the  same  power.  
      We   recognize   that   policing   the   boundaries   of   public  
oversight   adds   to   the   labor   of   trial   judges.   To   ease   the   bur-­‐‑
den,  the  district  courts  have  at  their  disposal  the  procedures  
of  Fed.  R.  Civ.  P.  53  and  28  U.S.C.  §636(b)(2),  which  permit  
the   appointment   of   special   masters   to   sort   through   swollen  
filings  and  identify  material  that  does  not  belong  in  the  rec-­‐‑
ord.  The  district  judge  in  this  case  appropriately  referred  to  a  
magistrate   judge   the   question   whether   some   documents,  
properly   in   the   record,   are   legitimately   confidential.   (The  
judge   did   not   refer   the   uncited   documents   at   issue   in   this  
appeal.)   Appointment   of   a   special   master   allocates   the   cost  
of   remediation   to   the   party   that   tried   to   undermine   Seattle  
Times  by  filing  documents  irrelevant  to  the  issues  in  the  suit.  
                                                                       AFFIRMED